404 Pa. 218 (1961)
Commonwealth ex rel. Nichols, Appellant,
v.
Lederer.
Supreme Court of Pennsylvania.
Argued April 27, 1961.
June 26, 1961.
Before JONES, C.J., BELL, MUSMANNO, JONES, COHEN, BOK and EAGEN, JJ.
Samuel Dash, for appellant.
Arlen Specter, Assistant District Attorney, with him Charles L. Durham and Thomas M. Reed, Assistant *219 District Attorneys, Paul M. Chalfin, First Assistant District Attorney, and James M. Crumlish, Jr., District Attorney, for appellee.
OPINION PER CURIAM, June 26, 1961:
The order of the Superior Court is affirmed on the opinion of Judge MONTGOMERY, reported at 193 Pa. Super. 482, 165 A.2d 711 (1960).
Mr. Justice MUSMANNO dissents.